Name: Commission Regulation (EEC) No 412/82 of 23 February 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 82 No L 54/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 412/82 of 23 February 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 355, 10 . 12. 1981 , p . 26 . No L 54/ 10 Official Journal of the European Communities 25. 2. 82 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 07.01 A II New potatoes 1 618 310 40 94-73 240-70 26-90 50 578 103-93 21-60 1.2 07.01-31 07.01-33 07.01 D I Cabbage lettuce 3 755 72006 219-76 558-36 62-41 117 329 241-10 5012 1.3 07.01-45 07.01-47 07.01 F II Beans of the species Phaseolus 6 861 1 315-79 401-58 1 020-31 114-05 214 400 440-57 91-59 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 13004 40-52 106-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 928 56149 171-36 435-40 48-66 91 491 188-00 39-08 1.6 07.01-63 ex 07.01 H Onions (other than sets) 481 92-30 28-17 71-57 8-00 15 040 30-90 642 1.7 07.01-67 ex 07.01 H Garlic 13 136 2 518-92 768-78 1 953-26 218-33 410 442 843-41 175-34 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1 9 07.01-73 07.01 L Artichokes 2 246 430-83 131-49 334-08 37-34 70 200 144-25 29-99 1.10 07.01-75 07.01-77 07.01 M Tomatoes 2911 558-31 170-39 432-93 48-39 90 972 186-93 38-86 1.11 07.01-81 07.01-82 07.01 PI Cucumbers 3 218 617-23 188-38 478-62 53-50 100 574 206-67 42-96 1.12 07.01-93 07.01 S Sweet peppers 2 129 408-43 124-65 316-71 35-40 66 551 136-75 28-43 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 488 668-87 204-14 518-67 57-97 108 989 223-96 46-56 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 336 448-01 136-73 347-41 38-83 73 001 150-01 31-18 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 357 260-31 79-44 201-85 22-56 42 416 87-16 18-12 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 541 295-58 90-21 229-21 25-62 48 164 98-97 20-57 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 1 550 297-40 90-76 230-61 25-77 48 459 99-58 20-70 23 ex 08.01-60 ex 08.01 D Avocados, fresh 6014 1 153-33 352-00 894-33 99-96 187 928 386-17 80-28 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 079 1 741-01 531-36 1 350-04 150-90 283 686 582-94 121-19 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 553 297-92 90-92 231-02 25-82 48 544 99-75 20-73 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 295 248-44 75-82 192-65 21-53 40 483 83-18 17-29 2.5.3 08.02-05 ' 08.02-09 08.02-15 08.02-19  others 685 131-46 40-12 101-94 11-39 21 421 44-01 9-15 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 613 309-46 94-45 239-97 26-82 50 425 103-61 21-54 2.6.2 08.02-31  Mandarins and Wilkings 2 336 *447-97 136-72 347-37 38-82 72 994 149-99 31-18 2.6.3 08.02-32  Clementines 2 710 519-75 158-63 403-03 45-05 84 690 174-02 36-18 2.6.4 08.02-34 08.02-37  Tangerines and others 3 173 608-52 185-72 471-87 52-74 99 155 203-75 42-36 25 . 2. 82 Official Journal of the European Communities No L 54/11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 244 238-60 72-82 185-02 20-68 38 879 79-89 16-61 2.8 2.8.1 2.8.2 ex 08.02-70 ex 08.02-70 ex 08.02 D Grapefruit, fresh :  white  pink 1 215 2616 233-06 501-80 71-13 153-15 180-72 389-11 20-20 43-49 37 975 81 766 78-03 168-02 16-22 34-93 29 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7 595 1 456-42 444-50 1 129-36 126-24 237 314 487-65 101-38 2.10 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2 388 457-98 139-77 355-13 39-69 74 625 153-34 31-88 2.11 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2 987 572-83 174-82 444-19 49-65 93 338 191-80 39-87 2.12 08.07-10 08.07 A Apricots 4 894 938-58 286-46 727-81 81-35 152 936 314-26 65-33 2.13 ex 08.07-32 ex 08.07 B Peaches 7 493 1 436-90 438-54 1 114-22 124-54 234 133 481-11 100-02 2.14 ex 08.07-32 ex 08.07 B Nectarines 6 885 1 320-41 402-99 1 023-89 114-45 215 152 442-11 91-91 2.15 08.07-51 1 08.07-55 j 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 4 972 953-45 290-99 739-34 82-64 155 359 319-24 66-37 2.17 08.08-11 1 08.08-15 J 08.08 A Strawberries 14 452 2 771-32 845-81 2 148-98 240-21 451 568 927-92 192-91 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 5 454 L045-86 319-20 811-00 90-65 170 417 350-18 72-80 2.20 ex 08.09-90 ex 08.09 Kiwis 16 880 3 236-94 987-92 2 510-04 280-57 527 438 1 083-83 225-33